Citation Nr: 1338553	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  07-39 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for an anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Counsel



INTRODUCTION

The Veteran had active military service from May 1971 to February 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2011, the Board remanded these claims for additional development.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a rating higher than 50 percent for his anxiety disorder.  Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The October 2011 Board Remand instructed the RO to obtain all outstanding medical records from Miami VAMC from April 2006 to March 2007 and October 2007 to present.  The Board notes that VA treatment records were uploaded to the Veteran's Virtual VA folder; however, these records include one treatment note from April 2006, and several treatment notes from May 2012 to October 2012.  Importantly, during the November 2011 VA examination, the examiner refers to VA treatment records dated October 2010 to January 2011.  These records are not located in the claims file or in the Virtual VA file, and must be obtained and associated with the claims file.

The Veteran also seeks entitlement to TDIU.  The Board notes that in a November 2012 rating decision, the Veteran's disability rating for his lumbosacral strain was increased to 20 percent, effective December 2011.  This increased rating could affect the Veteran's entitlement to TDIU, as the most recent medical opinion regarding TDIU was obtained in November 2011, prior to the increase.  

Furthermore, the Board notes that in the February 2007 VA examination, the examiner stated that the Veteran was unable to sustain a job due to his anxiety.  Although a medical opinion regarding the Veteran's entitlement to TDIU was obtained in November 2011, the examiner failed to discuss this evidence.  The Veteran should be afforded a VA examination that determines whether his service-connected disabilities separately, or as a whole affect his ability to secure or maintain substantially gainful employment, and the examiner should address the evidence from the February 2007 examination.  

Additionally, the claim for TDIU is intertwined with the Veteran's claim for an increased rating for his anxiety disorder.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, a decision on this claim is being deferred pending completion of the development ordered on remand to avoid piecemeal adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all VA treatment records not currently of evidence.  In particular, obtain all records from April 2006 to present (including the records from October 2011 to January 2011 referred to in the November 2011 VA examination).

All attempts to secure this evidence must be documented in the claims file.  

2.  The claims folder should be reviewed by a qualified medical provider to ascertain the impact of his service-connected disabilities (anxiety disorder, lumbosacral strain, acne of face, and status post cyst removal dorsum of penis and scrotum) on his unemployability.  

The reviewer should opine as to whether it is at least as likely as not (50 percent or more probability), less likely than not (less than 50 percent probability) or more likely than not (more than 50 percent probability) that the Veteran's service-connected disabilities (anxiety disorder, lumbosacral strain, acne of face and status post cyst removal dorsum of penis and scrotum) render him unable to obtain and maintain substantially gainful employment consistent with his employment history, educational attainment, and vocational experience. 

The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

The examiner should offer comments and an opinion on the February 2007 VA examiner's opinion that the Veteran was unable to work due to his anxiety.

A complete rationale for all opinions expressed must be provided in the report. 

3.  The RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  

If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  

An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

